 RESCISSION AGREEMENT




This Rescission Agreement (this "Agreement") is made and entered into effective
as of December 31, 2009, by and between DMP Holdings, Inc., a Utah
corporation (“DMP”), and Security Solutions Group, Inc., a Nevada corporation
(“SSG”).




RECITALS




WHEREAS, DMP and SSG are parties to a certain Asset Sale, Purchase and Transfer
Agreement, dated November 12, 2009 (the “Asset Sale, Purchase and Transfer
Agreement ”) pursuant to which SSG acquired certain assets and business
operations related to Praesidium in exchange for a Promissory Note with a face
value of $407,500 (the “Note”).




B. 

Due to subsequent events, the parties desire to cancel and rescind the Asset
Sale, Purchase and Transfer Agreement , subject to the terms and conditions set
forth herein.




AGREEMENT




NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:




1.

Incorporation  of Recitals. The foregoing recitals are hereby incorporated in
and made a part of this Agreement by this reference.




2.

Rescission and Cancellation of Agreement. The parties agree as follows:




 

2.1.

Upon execution of this Agreement, the parties will cancel and consider rescinded
all previous agreements between the parties.   According to this Agreement, the
Note shall be cancelled and destroyed, and all ownership of the assets and
business operations of Praesidium will transfer back to DDP (the “Return
Transfer”).

 

3.

Further Assurances. Each of the parties agrees to take such actions and steps as
may be reasonably requested by the other party to effect the Return Transfer set
forth in Section 2.1, including without limitation to execute and deliver any
required filings with governmental authorities. Further, each of DDP and SSG
shall take all reasonable actions necessary to comply promptly with all legal
requirements which may apply with respect to the transactions hereunder and will
promptly cooperate with and furnish information to the other party in connection
with any such requirements.




4.

Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supercedes
and replaces any prior or contemporaneous agreements or understandings, whether
written or oral, relating to such subject matter. This Agreement is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may not be modified or amended except in writing
signed by the parties.

 

5.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and together shall constitute one and the
same instrument.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement for Share Exchange has been signed by the
parties set forth below as of the date set forth above.




DMP Holdings, Inc.

Security Solutions Group, Inc.







_/s/ Daryl Regier______________

_/s/ Phil Viggiani______________

Name: Daryl Regier

Name: Phil Viggiani

Title: Director

Title: President







_/s/ Marc Hamilton_____________

Marc Hamilton

Title: Director









